Citation Nr: 1108985	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include on a secondary basis to Diabetes Mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

When 	this case was most recently before the Board in April 2010, it was remanded for evidentiary development.  The case since has been returned to the Board for further appellate action.  The Board is satisfied that the development requested by the Board's remand has been satisfactorily completed and substantially complied with.  This includes development to afford the Veteran an additional opportunity to submit outstanding evidence, to request an addendum opinion to a December 2008 VA medical examination, and to afford subsequent RO (via the Appeals Management Center in Washington, DC) readjudication of the claim following the development effort.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The Veteran does not have hypertension.






CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in December 2004, before the initial adjudication of the claim, advising him of the elements required to establish entitlement to service connection and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, in a letter mailed in March 2006 the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the March 2006 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for hypertension.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records (STRs), VA medical records, and private treatment records.  The Veteran was afforded VA medical examinations in connection with the claim and was afforded a hearing before the undersigned VLJ.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available, additional pertinent records to support his claim.  The Board also is unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and hypertension becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160 mm or greater with diastolic blood pressure of less than 90mm).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection for hypertension as secondary to his service-connected DM.

As will be explained below, although the Veteran experienced isolated elevations of blood pressure and was prescribed medication for hypertension during the pendency of this claim, the record establishes that he did not have the disorder at the time the claim for VA disability compensation was filed in December 2004, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for hypertension, to include on a secondary basis.

The Veteran filed the instant claim in December 2004.  The Board notes that the Veteran submitted private treatment records, to specifically include a report dated in April 1993, which diagnosed hypertension and indicated that hypertension was related to his DM.  This private treatment record did not explicitly state that the two diagnoses were related but rather was a form in which the examiner marked hypertension under the "complications" category after marking DM, type I under the "diagnosis" category. 

Based upon the private treatment records and more recent VA treatment records showing no diagnosis of hypertension for years prior, the Board remanded this claim in September 2008, to afford the Veteran a VA examination to determine the current diagnosis, nature, and etiology of any currently present hypertension. 

In response to the September 2008 remand, the Veteran was afforded a VA examination in December 2008.  Although the VA examiner noted review of the claims file and opined that the Veteran did not have hypertension, the Board found this examination report inadequate and inconsistent as it also included the following: a notation of prior VA medical treatment indicating that the Veteran was receiving, and had received for the past year, continuous VA treatment (prescription medication) for hypertension; and a statement that "continuous medication [was not] needed to control hypertension."  

Therefore, in the April 2010 remand, the Board sought an addendum opinion to address why the Veteran was prescribed medication for hypertension if he did not have the condition and to address other inconsistencies of record to include prior diagnoses and elevated blood pressure readings.

The VA examiner from the December 2008 examination submitted an addendum opinion in June 2010 in which she noted review of the claims files to include STRs, private medical records, and VA records; and reiterated the directives enumerated in the April 2010 remand.  The examiner opined that the Veteran does not currently have hypertension.  The rationale for the opinion given was that prior to a kidney transplant, the Veteran was diagnosed with hypertension and based on excellent transplant outcomes and good to excellent control of DM, hypertension was not found on the Veteran's computer-based patient records (CPRS) graphics with the exception of isolated instances.   The VA examiner noted a date of elevation to be on a day in which the Veteran was trying to get an appointment in a specific clinic and opined that the elevation appeared transitory and situational due to normotensive the day previous and two days after.  The examiner further opined that isolated elevations of blood pressure do not support the diagnosis of hypertension.  She explained that the medication prescribed to the Veteran of Lisinopril five milligrams daily was used as a renoprotective agent (mostly likely used for his proteinuria) and was not a dosage used to control hypertension.  Finally, the examiner noted that all cadaver renal transplant (CRT) values (2002 to present) recorded at the VA medical center were within normal values. 

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for hypertension, to include on a secondary basis to DM, must fail because the most recent medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disability under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which these claims turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for hypertension, to include on a secondary basis to DM, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for hypertension, to include on a secondary basis to DM, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


